                Case 2:20-cv-01249-TSZ Document 8 Filed 09/30/20 Page 1 of 1




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       KAMALA ROSE-HOLLIDAY, M.D.,
 8                           Plaintiff,
 9         v.                                          C20-1249 TSZ

10     SUN LIFE ASSURANCE COMPANY                      MINUTE ORDER
       OF CANADA,
11
                             Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    The parties’ stipulated motion, docket no. 5, is GRANTED, and the
   deadline for defendant to file a responsive pleading or motion is EXTENDED to
15
   October 13, 2020.
16          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 30th day of September, 2020.
18

19                                                    William M. McCool
                                                      Clerk
20
                                                      s/Karen Dews
21                                                    Deputy Clerk

22

23

     MINUTE ORDER - 1
